327 P.2d 706 (1958)
Frank FARRIS, Petitioner,
v.
The STATE of Oklahoma, Respondent.
No. A-12583.
Criminal Court of Appeals of Oklahoma.
June 18, 1958.
Frank Farris, pro se.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for respondent.
*707 NIX, Judge.
The petitioner herein filed an instrument herein on February 6, 1958, labeled as a "Petition for a Reduction of Sentence." He sets forth in his petition that he is serving an unexpired term of 45 years in the state penitentiary as a result of a judgment and sentence of the District Court of Pontotoc County. Said sentence being the result of a conviction of Larceny of Livestock, second and subsequent offense. The petition is unverified stating that "No Notary available." The judgment and sentence of the trial court is attached and reveals that same was rendered on the 17th of November, 1954. Since the time for appeal has long expired, there is no way this court could consider this instrument as a petition in error and no appeal has been perfected in the time prescribed by law. The only contention of the petitioner is that the assessment of 45 years was excessive and constituted cruel and unusual punishment. This contention does not come within the scope of Habeas Corpus.
This court in Ex parte Banning, 73 Okla. Crim. 398, 121 P.2d 619, says:
"It is not for this court to review on a proceeding in habeas corpus the question as to whether or not the sentence imposed is cruel, excessive, and unjust, this being a question that could only be reviewed on appeal."
Therefore this court is without authority to grant relief under the petition if it were considered as a petition of Habeas Corpus. It appears that the only relief open for the petition is by application to the Pardon and Parole Board for executive clemency.
Because this court is not vested with jurisdiction to consider this matter, it is hereby dismissed.
BRETT, P.J., and POWELL, J., concur.